Citation Nr: 1436457	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the reduction from 50 to 10 percent for traumatic arthritis of the right knee, effective March 1, 2010, was appropriate. 

2.  Entitlement to an increased rating for residuals of a right knee injury, currently evaluated as 30 percent disabling, to include consideration on an extraschedular rating under 38 C.F.R. § 3.321. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION


Appellant represented by:	Robert V. Chisholm, Attorney at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to September 28, 1994 and from September 29, 1984 to December 10, 1987.  His second period of service was determined to have been other than honorable. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO effectuated a reduction for traumatic arthritis of the right knee from 50 to 10 percent, effective March 1, 2010, and denied a rating in excess of 30 percent for residuals of a right knee injury.  

In February and July 2013 decisions, the Board denied an increased disability rating in excess of 30 percent for the service-connected residuals of a right knee injury and found the reduction for traumatic arthritis of the right knee from 50 to 10 percent to have been proper, respectively.  The Veteran appealed the Board's February and July 2013 decisions to the United States Court of Appeals for Veterans Claims (Court).  In Orders, issued in August 2013 and January 2014, the Court vacated the Board's February and July 2013 decisions with respect to the above-cited increased rating and reduction claims and remanded these matters back to the Board for development consistent with Joint Motions for Remand (JMRs) agreed to by the Secretary of Veterans Affairs and the Veteran's counsel (Parties).

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record. 

In June 2014, the Veteran's attorney submitted additional medical evidence in support of the claim as to whether the reduction for traumatic arthritis of the right knee from 50 to 10 percent, along with a waiver of initial RO consideration in accordance with 38 C.F.R. § 20.1304 (2014).  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC) is not warranted.  Id. 

The issue of entitlement to service connection for a left knee disorder claimed as secondary to the service-connected "right knee condition" has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in April 2013).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased disability rating in excess of 30 percent for residuals of a right knee injury, to include consideration on an extraschedular rating under 38 C.F.R. § 3.321, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The 50 percent evaluation for right knee traumatic arthritis had been in effect for less than five years when it was decreased to 10 percent disabling, effective March 1, 2010.

2.  Reduction of the Veteran's evaluation for his service-connected right knee traumatic arthritis from 50 to 10 percent was not supported by the evidence of record at the time of the reduction, as the evidence does not show material improvement in this disability such that it is reasonably certain that any improvement will be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's right knee traumatic arthritis from 50 percent to 10 percent was not proper, and the 50 percent rating is restored effective, December 22, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e); 3.344, 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The restoration of the 50 percent rating for the service-connected right knee traumatic arthritis to December 22, 2005 constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, no further action is required to comply with the VCAA and the implementing regulations.


II. Laws and Regulations

Reduction Laws and Regulations

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown , 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2013).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as, psychiatric disorders will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993). 

There are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i) , which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings. When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty to assist provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations). 

The question is thus whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where a disability rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b). 

Knee Rating Criteria

Diagnostic Code 5010 provides that traumatic arthritis be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003 (2013). The knee is a major joint.  38 C.F.R. § 4.45(f) (2013).

Normal knee flexion is to 140 degrees; normal extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260 (2013). 

Limitation of extension to 10 degrees warrants a 10 percent rating.  A 20 percent rating requires that extension be limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  A 40 percent rating requires extension to be limited to 30 degrees.  A 50 percent rating is awarded for extension limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5261 (2013). 

Under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

Orthopedic criteria

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2013).

III. Analysis

The Veteran seeks restoration of the 50 percent rating for his traumatic arthritis of the right knee, effective December 22, 2005.  He contends that there has not been improvement in function of his right knee under the ordinary conditions of daily life due to minimal range of motion of the right knee as a result of pain from his traumatic arthritis.  He maintains that because of pain associated with his right knee arthritis he cannot stand or squat; cannot ascend or descend stairs; needs assistive devices, such as a wheelchair, walker and cane in order to ambulate, is unable to perform basic activities daily living, such as cooking and performing laundry; and that his only treatment option is a total knee replacement. 

The Veteran's 50 percent disability rating for traumatic arthritis of the right knee was awarded effective, December 22, 2005, and was reduced effective March 1, 2010, less than five years later.  38 C.F.R. § 3.344(c) is therefore applicable.  Under that regulation, a reexamination disclosing improvement in the Veteran's traumatic arthritis of the right knee will warrant a reduction in rating.

By way of history, the RO granted service connection for the residuals of an injury of the right knee with traumatic arthritis in a March 1998 rating decision; an initial 20 percent rating was awarded, effective May 27, 1997, under the provisions of Diagnostic Codes 5010-5258.  By a November 2003 rating action, the RO increased the rating to 30 percent, effective August 18, 2003.  As noted in the Introduction, the appeal of this 30 percent rating was addressed in a February 2013 Board decision and is the subject of the remand below. 

In a June 2006 decision, the RO granted a separate evaluation for arthritis of the right knee, awarding a 50 percent rating under the provisions of Diagnostic Code 5261 for limitation of extension of the knee joint. The effective date of the award was set at December 22, 2005.  The Veteran's combined evaluation was 60 percent in accordance with the amputation rule.  See 38 C.F.R. § 4.68 (2013). 

In a December 2009 rating decision, the RO reduced the Veteran's rating for degenerative joint disease of the right knee, limitation of extension, from 50 percent to 10 percent, effective March 1, 2010.  The Veteran appealed the reduction.  The RO based its reduction of the traumatic arthritis of the right knee in December 2009 on a November 2009 VA examination report.  Upon examination by VA in November 2009, the Veteran demonstrated extension and flexion of the right knee to zero and 60 degrees flexion with significant pain, respectively.  This examination report also showed that repetitive range of motion testing of the right knee was not performed due to the Veteran's complaints of right knee pain.  The Veteran walked with an antalgic gait, used a cane for ambulation and leaned heavily to the left.  The Veteran also carried a right knee brace.  X-rays of the right knee revealed severe narrowing of the latter compartment of the knee and moderate narrowing of the medial compartment of the knee.  Tricompartmental osteophytes were noted.  Suprapatellar knee effusion was seen.  The examiner entered  impressions of moderate-to-severe osteoarthritis and suprapatellar knee effusion.

As an initial matter, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 50 to 10 percent for right knee traumatic arthritis were properly carried out by the RO.  In an October 2008 letter, the RO notified the Veteran of a proposed rating reduction (issued in an October 2008 rating decision), and the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a December 2009 rating decision, in which the rating was reduced from 50 to 10 percent, effective March 1, 2010.  The RO informed the Veteran of this decision by letter, dated in December 2009.

The Board finds that the evidence of record was not sufficient to establish a basis for reduction for the Veteran's service-connected right knee traumatic arthritis from 50 to 10 percent, effective March 1, 2010 under the pertinent regulatory provisions.  Notably, the evidence of record does not show material improvement in this disability such that it is reasonably certain that any improvement will be maintained under the ordinary conditions of life; instead, the evidence tends to indicate that the Veteran's disability will continue to deteriorate and he will eventually need a total knee replacement.  Here, a June 2003 VA certified nurse practitioner informed the Veteran that a total knee replacement would best serve him in the future after he had exhausted all conservative measures first.  (See June 2003 VA treatment report and November 2009 VA examination report).  

VA examination reports, dated in March 2006, November 2009 and July 2011, as well as a December 2007 VA orthopedic consultation report, disclose that the Veteran demonstrated full right knee extension to zero degrees.  Yet, he was unable to perform repetitive range of motion testing of the right knee at the March 2006 and November 2009 VA examinations, and was unable to complete any significant range of motion testing in a weight bearing position from zero degrees of full extension to 40 degrees of flexion at the July 2011 VA examination.  (See March 2006, November 2009 and July 2011 VA examination reports).  These same VA examination reports uniformly show that the Veteran was unable to stand for any significant period of time; was unable to squat or ascend or descend stairs without any severe pain; needed the assistance of friends to perform activities of daily living (e.g., cooking and laundry); was unable to work in his previous employment as a cook and roofer due, in part, to severe knee pain; and required assistance devices to ambulate, to include a cane (December 2007 Orthopedic Consult report) and wheelchair (July 2011 VA examination report).  The latter finding is in stark contrast to an October 2003 VA orthopedic examination report reflecting that the Veteran ambulated with a slow and steady gait without falls and did not require the use of a cane.  (See October 2003 VA orthopedic examination report.) 

The above-cited clinical findings are consistent with the opinion of D. B. M., Jr. M. D., J. D., Board Certified Orthopedist.  Dr. D. M., Jr. opined, after a review of the Veteran's entire medical record, to include the above-cited VA treatment and examination reports, that he had severe functional loss as a result of his right knee traumatic arthritis (excluding consideration of his separately-rated left knee instability).  Dr. D. M., Jr. reported that the Veteran's medical record confirmed his inability to utilize his right knee with normal excursion, strength, speed and endurance.  Dr. D. M. Jr.'s conclusion is consistent with clinical findings noted during VA examinations performed in November 2009 and July 2011.  During the November 2009 VA examination, the Veteran was unable to walk on his heels, toes or perform tandem walking, and leaned heavily to the left on his cane.  It is also consistent with a July 2011 VA examination report reflecting that the Veteran reported that he only walked around his home; otherwise, he used a wheelchair.  In fact, the July 2011 VA examiner noted that the Veteran was nonambulatory other than approximately four (4) feet from the wheelchair upon which he presented to the examination table.  The July 2011 VA examiner further related that during the examination the Veteran held onto the sink and stationary objects, including the wall and table for ambulation.  In addition, and as noted above, he was unable to perform any significant range of right knee motion in a weightbearing position from zero degrees of full extension to 40 degrees of flexion at that examination.  (See July 2011 VA examination report, at page (pg.) 3)).  

In view of the foregoing, the Board has determined that the November 2009 VA examination report findings do not constitute an adequate reexamination that disclosed improvement in the right knee arthritis to warrant the reduction in the Veteran's disability rating from 50 to 10 percent.  Given the physical findings on examinations since the disability was awarded a separate 50 percent evaluation, the Board does not find it reasonably certain that the Veteran's improvement shown on the November 2009 VA examination will be maintained under the conditions of ordinary life.  Instead, it appears that the conditions of ordinary life will result in continued deterioration until the knee has to be replaced.  In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  However, evidence of record does not substantiate that the reduction in the rating from 50 to 10 percent for right knee arthritis was warranted.  Based on the foregoing, restoration of a 50 percent rating for right knee arthritis, effective December 22, 2005, is warranted.


ORDER

Entitlement to restoration of a 50 percent disability rating for right knee arthritis is granted, effective December 22, 2005, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board is constrained by the fact that proper adjudication of the Veteran's claim for an increased disability rating in excess of 30 percent for residuals of a right knee injury requires additional development consistent with the Parties JMR and the Court's August 2013 Order.  

In its February 2013 decision, the Board found that the Veteran's residuals of a right knee injury did not present such an exceptional or unusual disability picture as to warrant referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, the Court subsequently determined that the Board had erred in this regard by failing to consider evidence that the Veteran was last employed during the calendar year 2000 as a cook, and that he was unable to continue working due to right knee pain from standing and weight bearing, especially on floors that were greasy and dangerous.  (See JMR addressing the issue of entitlement to an increased disability rating in excess of 30 percent for residuals of a right knee injury, at pg. 3)).  Accordingly, the Court concluded that, on remand, the Board should review this evidence and then determine whether referral for extraschedular consideration was proper. 
The Board is statutorily precluded from assigning extraschedular ratings in the first instance; thus, it is obligated to remand the case to the agency of original jurisdiction (AOJ) for referral to designated VA officials.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 377 (1996).  Accordingly, on remand, the Board will refer the issue of entitlement to an increased disability rating for the service-connected residuals of a right knee injury for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) and the Court's August 2013 Order. 

In addition, although the Veteran's claim for TDIU was denied in a June 2007 rating decision, and the Veteran did not appeal this decision, he has appealed for an increased disability rating for his service-connected residuals of a right knee injury, currently evaluated as 30 percent disabling, and he has alleged unemployability due, in part, to this disability.  (See Veteran's attorney's written argument and Dr. D. M. Jr's report, each dated in June 2014, reflecting that the Veteran was unemployed, in part, due to right knee instability).  Thus, a new claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  TDIU may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be contacted and asked to identify medical treatment received for his right knee disabilities since the record was last updated.  Copies of any outstanding relevant records should be obtained.

2.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159, to include the requirements for TDIU and any other applicable legal precedent, has been completed.

3.  The appellant should be afforded an appropriate VA examination to ascertain the severity of the service-connected residuals of a right knee injury, as well as the impact of all of his service-connected disabilities on his employability. The examiner must provide an opinion as to whether the Veteran's service-connected traumatic arthritis of the right knee and residuals of a right knee injury are sufficient by themselves to render the Veteran unemployable. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  The Veteran's case should be referred to the Director of the Compensation and Pension Service for a determination of whether the service-connected residuals of a right knee injury, currently evaluated as 30 percent disabling, warrant an extra-schedular evaluation.

5.  Thereafter, readjudicate the Veteran's claim for an increased disability rating for residuals of a right knee injury, currently evaluated as 30 percent disabling and adjudicate the issue of entitlement to a TDIU.  The adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

6.  If any benefit sought on appeal remains denied, the Veteran and his attorney must be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


